Title: To Thomas Jefferson from Albert Gallatin, 8 November 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            8 Nov. 03
          
          By conversation with Doctr. Jones, I find that the Bentleys who apply for the office at Yeocomico are tories: why Mr Taliafero, recommended one of them I cannot understand; but Doctr. Jones lives within three or four miles from the spot, & his information is certainly to be preferred. Major Tapscott is the republican candidate; as there is no surveyor or other officer in the district, it will, notwithstanding the unimportance of the office, be eligible to fill it early, as a vessel might land there a cargo without a single individual opposing it. 
          I enclose the rough draft of the answer to Govr. Harrison; if the discretion given to him be too great, please to correct it. I have modified the express prohibition against those concerned in any lick, as I believe that almost every applicant was concerned in some small spring or another—Mr Bell, I know, was so engaged. Mr Bedinger of Congress has given me a letter from a Mr Morgan who he says may be depended upon as to veracity, although he may be mistaken in the quantity of water, and which I enclose on account of his information respecting Mr Bell. 
          Several of the memoranda enclosed by Mr Clarke to Mr Madison deserve notice; and I have noted such as relate there particularly to the Treasury department. It is necessary to observe that none of the general officers of the Spanish province of Louisiana can be appointed & perhaps very few can be removed by the Governor or Intendant; and that great many of those offices ought immediately to cease or to be exercised by other persons. I think therefore
           1st. that the Collector of Natchez (Mr. Triest) should by next mail receive a commission Vesting in him the powers heretofore exercised by the Administrator Treasurer & Contador of the custom house, which will enable him to collect the revenue
           2d. that the Governor (Claiborne) should be specially authorized & directed to suppress all useless offices & to suspend all officers as he shall think fit. In order to throw light on this subject I enclose two papers which I have extracted from the several documents sent by Clarke & which are much more correct than his own results as, from having neglected to analyse the treasurer’s accounts of which he had obtained a copy, he had supposed the expence of the Province more than 200 thd. dollars greater than they really are
          The first paper or “Receipts & Expenditures for 1802” is authentick, being the real account for that year. the other paper is the estimate of the annual expence drawn in 1785, but corrected for 1803 by the Contador of the army, and arranged by me for the purpose of classifying the several species of officers; it will, though only an estimate give more information for the intended object than the account. I have preserved copies of neither & will occasionally want them again. I think that they ought not to be printed with the other papers as they bear evident marks of official documents & would injure the person from whom obtained who is the same whom Clarke recommends for Spanish Consul at New Orleans. 
          Respectfully Yr. obt. servt.
          
            
              Albert Gallatin
            
          
        